DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 16-17 and 20, drawn to a method and non-transitory computer readable medium for diagnosis of non-alcoholic steatohepatitis (NASH).
Group II, claims 7-10, 18 and 21, drawn to a method and non-transitory computer readable medium for diagnosis of non-alcoholic fatty liver disease (NAFLD).
Group III, claims 11-15 and 19, drawn to a method of deriving a function that be used to non-invasive diagnosis for detecting non-alcoholic steatohepatitis (NASH) in a patient.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, the claims of Group I recite a function for diagnosing NASH that requires completely different values for the function in Group II for diagnosing a different condition, NAFLD. The values for each of the variables correspond to entirely different ranges of values and both are distinct diseases. Therefore, the groups lack unity of invention because they do not share the same technical feature.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group II recites a method for diagnosing NAFLD whereas Group II recites a method for developing a function for diagnosing NASH. There is no indication that either group requires any common technical features.
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I recites a method for diagnosing NASH with a function whereas Group II recites a method for developing a function for diagnosing NASH. However, there is no indication that the method for developing a function for diagnosing NASH is utilized or required for the function of Group I. Furthermore, the function from Group I could be developed by a completely different method from that of Group III. As such, there is no indication that the groups share a corresponding technical feature.

Election of Species Requirement
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species Group A – species of values for weighting variables for the NASH diagnosis function:
Species 1: the function is - 7.82349 + 0.50879 x Log (A2M, g/1) + 0.036625 x Age (years) + 1.22544 x Log (ALT, IU/I) -0.12954 x (Apoal, g/1) + 2.18581 x Log (AST, IU/1) + 1.48183 x Log (BILI, pmoIl) - 1.49351 x Log (CT, mmoIl) + 0.019536 Gender (0 for women, 1 for men) + 0.21614 x Log(GGT, IU / 1) -0.026321 x Log (Hapto, g/1) + 1.09487 x Log (TG, mmoIl) (claims 2, 5 and 16-17).
Species 2: the function is - 7.370196 + 0.18026 x Log (A2M, g/1) + 0.034609 x Age (years) + 1.47222 x Log (ALT, IU / I) + 0.089966 x (Apoal, g/1) + 1.99317 x Log (AST, IU/1) + 0.98523 x Log (BILI, pmoI/l) -1.55580 x Log (CT, mmoIl) + 0.17857 x Gender (0 for women, 1 for men) + 0.020437 x Log(GGT, IU / 1) + 0.055873 x Log (Hapto, g/1) + 1.00712 x Log (TG, mmoIl) (claims 3 and 5).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 4 and 20.
Species 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, both species recite a completely different set of weighting variables for the function that do not overlap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631